Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prosecution History Summary
Claims 1-30, 38-41, and 45 are cancelled.
Claims 49-55 are amended.
Claims 49-55 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 49-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 49-55).  Accordingly, claims 49-55 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 49 recites:
A method comprising:
-receiving, by a dialog component, free-form speech input from a medical professional via at least one microphone;
-providing the free-form speech input to an automatic speech recognition component for speech processing;
-receiving, from the automatic speech recognition component, a textual representation of the free-form speech input;
-processing, by the natural language understanding component, the textual representation of the free-form speech input to identify, within the textual representation, a medical task and, in association with the medical task, an instruction to perform the medical task;
-determining, based at least in part on the medical task determined in the processing, at least one query to be presented to the medical professional regarding the medical task;
-outputting, by the dialog component, the at least one query for presentation to the medical professional, wherein the dialog component establishes a dialog with the medical professional by at least one of a spoken query via at least one speaker or a displayed query via a graphical user interface; and
-receiving supplemental input from the medical professional, responsive to the at least one query, to improve the safety of performing the medical task.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because receiving and processing to identify tasks to be performed manages interactions between a medical professional and a virtual assistant.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because processing to identify a medical task and determining a query to ask can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method comprising:
-receiving, by a dialog component (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 23 (app on a mobile device)), free-form speech input from a medical professional via at least one microphone (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 31);
-providing the free-form speech input to an automatic speech recognition component for speech processing  (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 31, para. 36 (ASR component));
-receiving, from the automatic speech recognition component (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 31; para. 36 (ASR component)), a textual representation of the free-form speech input;
-processing, by the natural language understanding component (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 43 (any suitable language understanding techniques)), the textual representation of the free-form speech input to identify, within the textual representation, a medical task and, in association with the medical task, an instruction to perform the medical task;
-determining, based at least in part on the medical task determined in the processing, at least one query to be presented to the medical professional (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 27) regarding the medical task;
-outputting, by the dialog component, the at least one query for presentation to the medical professional (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 27), wherein the dialog component establishes a dialog with the medical professional by at least one of a spoken query via at least one speaker or a displayed query via a graphical user interface (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 32); and
-receiving supplemental input from the medical professional, responsive to the at least one query, to improve the safety of performing the medical task.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claim 50: The claim specified determining an impediment to performing the task and determining a query to solicit, which is a mental process.
Claim 51: The claim specifies identifying parameters with the medical task, which is a mental process.
Claim 52: The claim specifies natural language understanding component to include a knowledge representation model to capture medical knowledge, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 53: The claim specifies identifying instruction from the medical professional to perform the medical task, which is a mental process.
Claim 54: The claim specifies processing the input to identify an instruction (mental process) to a medical virtual assistant, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 55: The claim specifies processing to identify an instruction initiating an order, which is a mental process.
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 49 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving free-form speech, receiving a textual representation of free-form speech, outputting a query to medical professional, receiving supplemental input from the medical professional e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); processing the input to identify a medical task to be performed, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
	Therefore, whether taken individually or as an ordered combination, claims 49-55
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed for claims 49-55 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Examiner has provided the amended analysis from the amended claims regarding the rejection.
Applicant argues that similar to Core Wireless, the present claims recite a particular manner of utilizing raw data.  Examiner disagrees.  Core Wireless required “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed.  The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.”  This claim limitation restrains the type of data that can be displayed in the summary window.  Finally, the claim recites that the summary window “is displayed while the one or more applications are in an unlaunched state,” a requirement that the device applications exist in a particular state.  These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer.  The specification in Core Wireless further discloses an improved user interface for electronic devices, particularly those with small screens; teaching that the prior art interfaces had many deficits related to the efficient functioning of the computer.  Examiner is unable to find any support within the specification regarding the claimed improvement of a particular manner of utilizing raw data more efficiently.  The alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and processing information for which a computer is used as a tool in its ordinary capacity.  Here, the Applicant is not trying to cure a shortcoming in existing computer technology and does not contend that it was necessary to develop innovative computer hardware/software in order to perform the steps recited in independent claim 1.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown et al. – U.S. Publication No. 2014/0074454 – Teaches a conversation user interface for patients to understand their healthcare.
Wahl et al. – U.S. Publication No. 2015/0302536 – Teaches a virtual presentation system to present information regarding the user.
JP 2010148559A – Teaches a nurse call system using artificial intelligence.
N. Matsumoto and A. Tokosumi, "A Reference of Intentions for Better Medical Communication," 2007 IEEE/ICME International Conference on Complex Medical Engineering, 2007, pp. 453-456. – Teaches intelligent agends for effective medical communication.
Koll et al. – U.S. Publication No. 2014/0047375 – Teaches a system for free-form textual input and suggesting actions to perform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626